ON MOTION FOR REHEARING.
Rombauer, P. J.
— The motion proceeds on the mistaken view that the clerk’s certificate under section 2253, and the abstract of the record filed by appellant, when taken together sufficiently show that the bill of exceptions was filed in time. The clerk’s certificate is strictly in conformity with the provisions of section 2253, and shows nothing except what that section requires it to show, namely, that a judgment was rendered in the cause, and an appeal taken therein on certain days stated. The abstract is entirely silent as to the last extension of time for filing a bill of exceptions, and fails to show anywhere that a bill of exceptions was properly filed, much dess that it was filed in proper time.
Where, under the provisions of section 2253-, the appellant files an abstract, such abstract must show all the facts essential to give this court a right of review ' of exceptions taken in the trial court either by setting out a copy of the record entries, or stating them in *121narrative form. Where a hill of exceptions is filed in vacation, the abstract must show that it was properly-filed and in due time, otherwise we have no power to treat it as a bill'of exceptions. The abstract in this case fails to show either fact.
Accompanying the motion for rehearing is the certificate of the clerk tending to show that there was a further extension of time to file a bill of exceptions. It will suffice to say on that head that motions for rehearing address themselves to the record before the •court when the cause was decided, and not to a new record made for the purposes of the motion.
All the judges concurring,
the motion for rehearing is overruled.